Order entered July 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01520-CR
                                      No. 05-16-01521-CR

                         QIAN HOKASHI-MECHALITH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 296-81904-2016 & 296-81905-2016

                                           ORDER
       Appellant’s brief was due May 26, 2017. When it was not filed, we notified appellant by

postcard dated May 30, 2017 that the brief was overdue and directed him to file a brief along

with a motion to extend time within ten days. To date, no brief has been filed, and we have had

no further communication from appellant.

       We therefore ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute these appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the
trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                     /s/    LANA MYERS
                                                            JUSTICE